Citation Nr: 9901893	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
August 1960, and from November 1990 to May 1991.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  In an April 1996 BVA decision, service connection for a 
right knee disorder was denied.

2.  Evidence received subsequent to the April 1996 BVA 
decision, either alone or in conjunction with evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a right knee 
disorder.


CONCLUSIONS OF LAW

1.  The April 1996 BVA decision is final.  38 U.S.C.A. §§ 
7103(a), 7104(b) (West 1991).  

2.  Evidence received subsequent to the April 1996 BVA 
decision is new and material, and the veterans claim of 
entitlement to service connection for a right knee disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1996 BVA decision, service connection was denied 
for a right knee disorder on the basis that there was no 
evidence that the veteran incurred or aggravated a right knee 
disorder during his active military service.  The evidence 
present in the veterans claims folder at the time of the 
April 1996 BVA decision included the following, in pertinent 
part:  1) service medical records from a period of service 
from 1955 to 1960, which are silent for any evidence of a 
right knee disorder; 2) a private medical record from Pietro 
Seni, M.D., reflecting treatment in September 1990 for a 
right knee disorder, which indicates that the veteran had 
arthroscopic surgery on his right knee in approximately 1988; 
Dr. Seni recommended that the veteran undergo a high tibial 
osteotomy; 3) service medical records from a period of 
service from November 1990 to May 1991, during Operation 
Desert Storm/Shield, which reflect that the veteran was seen 
with complaints of right knee pain; 4) a November 1991 
private medical record from Dr. Seni indicates that the 
veteran was seen again for his right knee, and since his last 
visit in September 1990, his symptoms were basically the 
same; 5) a February 1992 VA examination report reveals that 
the veteran was diagnosed with right knee changes consistent 
with osteoarthritis; 6) a March 1992 VA examination report 
reflects continuing knee pain and instability; 7) a 
transcript from a hearing held at the RO in August 1993 
reflects that the veteran reported that he had been told that 
he aggravated his right knee during service in Desert Storm 

The April 1996 BVA decision, like all BVA decisions, is a 
final decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991).  
According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. Sept. 16, 1998). 

Subsequent to the April 1996 BVA decision, the pertinent, 
nonduplicative, evidence associated with the veterans claims 
file is summarized as follows.  An October 1997 private 
medical statement from Pietro Seni, M.D., indicates that the 
veteran had a right knee problem prior to going to Operation 
Desert Storm, and  in Dr. Senis opinion, [i]t was possible 
that Desert Storm  aggravated [the veterans] pre-existing 
[right knee] condition.  The RO also received private 
medical records from the Good Samaritan Hospital, reflecting 
treatment from April 1985 to April 1989.  Those records 
indicate that the veteran underwent right knee arthroscopic 
surgery in April 1989.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board notes 
that the April 1996 BVA decision denied service connection 
for a right knee disorder on the basis that there was no 
evidence that the veterans right knee disorder was either 
incurred or aggravated during his active military service.
 
When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In the present case, 
the Board believes that the October 1997 private medical 
statement from Dr. Seni is of such significance that the new 
evidence must be considered in order to fairly adjudicate the 
merits of the veterans claim.  See 38 C.F.R. § 3.156(a).  In 
that regard, the Board finds that new evidence, such as the 
October 1997 statement from Dr. Seni, when considered 
together with the other medical evidence that shows that the 
veteran currently has a right knee disorder, and had that 
disorder prior to re-entering service in November 1990, 
indicates that the veterans right knee disorder was possibly 
aggravated during Operation Desert Storm.  In short, the 
Board concludes that new and material evidence has been 
received and the veterans right knee disorder claim has been 
reopened.  


ORDER

New and material evidence has been received in connection 
with the veterans claim of entitlement to service connection 
for a right knee disorder, and the veterans claim for that 
benefit has been reopened.  To this extent, the appeal is 
granted subject to the directions set forth in the remand 
portion of this decision. 


REMAND

Having determined that the veterans claim of entitlement to 
service connection for a right knee disorder has been 
reopened, the merits of the claim must now be evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 146 (1991).  However, if the RO 
initially found no new and material evidence to reopen and 
the Board finds that such new and material evidence has in 
fact been received (thus reopening the claim), then the case 
must be remanded to the RO for a de novo review of the entire 
record, unless there would be no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, once a 
claim has been reopened, the statutory duty to assist the 
veteran arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records 
documenting treatment for a right knee 
disorder which are not already of record 
should be associated with the claims 
file. 

2.  The RO should contact Dr. Seni and 
request any additional clinical records 
Dr. Seni may have in support of his 
October 1997 statement that [i]t is 
possible that Desert Storm has aggravated 
[the veterans] pre-existing [right knee] 
condition. 

3.  After completion of the foregoing, 
the veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the current nature and extent 
of the veterans right knee disorder.  
The examiner is specifically requested to 
review the medical evidence of record 
regarding the history of the veterans 
right knee disorder and to offer an 
opinion as to the likelihood that there 
was an increase in severity of the 
preexisting right knee pathology during 
his service in Operation Desert Storm, 
beyond the natural progress of the 
disorder. The degree of disability, if 
any, which would not have been present 
but for such aggravation should be noted 
to the extent possible. Any additional 
testing which the examiner determines is 
appropriate should be accomplished.  A 
clear rationale should be provided for 
the opinion.  The claims file should be 
made available to the examiner for 
review.

4.  After completion of the above, the RO 
should review the record on a de novo 
basis and determine whether the veterans 
claim can be granted.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review. 

The purpose of this remand is to obtain additional evidence 
and to afford the veteran due process of law.  The Board 
intimates no opinion as to the eventual determination to be 
made in this case.  The veteran is free to submit additional 
evidence in support of his claim. 


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
